DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 1/11/2021.  This action is made FINAL.

Claims 1-20 are pending and they are presented for examinations.

Response to Arguments

Applicant's arguments filed regarding claim 1 (page 9), “In particular, the cited references fail to teach or suggest at least the features of current claim 1 which recite:”...  
The examiner would like to point out to Wagner in view of Breitgand teaches the above limitation.
Wagner discloses users/developers/group users (i.e. defined set of users) of a data center.  Wagner also discloses pre-configuring virtual machines with different configurations needed for execution of a different type of user codes.
Therefore, argument is not persuasive.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (Pub 20160224785) (hereafter Wagner) in view of Breitgand et al. (Pub 20150106520) (hereafter Breitgand). 

As per claim 1, Wagner teaches:
A computer-implemented method comprising:
identifying a first computing workload and a second computing workload associated with a defined set of users of a service provider network, wherein the first computing workload is associated with a first type of workload that is different from a second type of workload associated with the second computing workload; ([Paragraph 15], These instances of virtual machines are software implementations of physical machines (e.g., computers), which are hosted on physical computing devices and may contain their own operating systems and other applications that are traditionally provided on physical machines. These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.) that applications running on the virtual machine instances may request and can be utilized in the same manner as physical computers.  [Paragraph 19], In another aspect, a virtual compute system may monitor and log information related to the amount of resources allocated for executing user code. By doing so, the virtual compute system may be able to identify opportunities for improving the performance of the user code execution by adjusting the amount of allocated resources…  [Paragraph 5], In turn, users can request computer resources from a data center, including single computing devices or a configuration of networked computing devices, and be provided with varying numbers of virtual machine resources.  [Paragraph 15], Companies and organizations no longer need to acquire and manage their own data centers in order to perform computing operations (e.g., execute code, including threads, programs, functions, software, routines, subroutines, processes, etc.). With the advent of cloud computing, storage space and compute power traditionally provided by hardware computing devices can now be obtained and configured in minutes over the Internet. 
obtaining historical data indicating a number of compute instances of a compute instance pool that were used to execute the first computing workload, wherein the compute instance pool represents a fixed amount of compute capacity reserved for use by the defined set of users of the service provider network; ([Paragraph 35], The warming pool manager 130 can optimize types and numbers of virtual machine instances in the warming pool 130A based on one or more metrics related to current or previous user code executions…  [Paragraph 32], some embodiments, the user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources (e.g., memory, CPU, storage, network packets, etc.) to be reserved for executing the program code.  [Paragraph 39], Although the virtual machine instances are described here as being assigned to a particular user, in some embodiments, the instances may be assigned to a group of users, such that the instance is tied to the group of users and any member of the group can utilize resources on the instance.  For example, the users in the same group may belong to the same security group (e.g., based on their security credentials) such that executing one member's code in a container on a particular instance after another member's code has been executed in another container on the same instance does not pose security risks. Similarly, the worker manager 140 may assign the instances and the containers 
determining, at a particular point in time, a number of currently unused compute instances of the compute instance pool; ([Paragraph 16], Other concerns that they might have include over-utilization (e.g., acquiring too little computing resources and suffering performance issues), under-utilization (e.g., acquiring more computing resources than necessary to run the codes, and thus overpaying), prediction of change in traffic (e.g., so that they know when to scale up or down), and instance and language runtime startup delay, which can take 3-10 minutes, or longer, even though users may desire computing capacity on the order of seconds or even milliseconds. Thus, an improved method of allowing users to take advantage of the virtual machine instances provided by service providers is desired.  [Paragraph 19], costs associated with executing the user code may be reduced by decreasing the amount of allocated resources in the event of under-utilization.)
allocating a number of compute instances of the compute instance pool for use by the second computing workload based on the number of currently unused compute instances; ([Paragraph 19], Error rates may be reduced by increasing the amount of allocated resources in the event of over-utilization, and costs associated with executing the user code may be reduced by decreasing the amount of allocated resources in the event of under-utilization.  [Paragraph 18], The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon. Maintaining the pool of virtual machine instances may involve creating a new instance, 
generating, based on the historical data, a predicted number of compute instances to be used to execute the first computing workload at a future point in time; and ([Paragraph 16], Other concerns that they might have include over-utilization (e.g., acquiring too little computing resources and suffering performance issues), under-utilization (e.g., acquiring more computing resources than necessary to run the codes, and thus overpaying), prediction of change in traffic (e.g., so that they know when to scale up or down), and instance and language runtime startup delay, which can take 3-10 minutes, or longer, even though users may desire computing capacity on the order of seconds or even milliseconds. Thus, an improved method of allowing users to take advantage of the virtual machine instances provided by service providers is desired.  [Paragraph 18], The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon. Maintaining the pool of virtual machine instances may involve creating a new instance, acquiring a new instance from an external instance provisioning service, destroying an instance, assigning/reassigning an instance to a user, modifying an instance (e.g., containers or resources therein), etc.)
 in advance of the future point in time based on the predicted number of compute instances to be used to execute the first computing workload at the future point in time. ([Paragraph 19], Error rates may be reduced by increasing the amount of allocated resources in the event of over-utilization, and costs associated with executing the user code may be reduced by decreasing the amount of allocated resources in the event of under-utilization.  [Paragraph 18], The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon. Maintaining the pool of virtual machine instances may involve creating a new instance, acquiring a new instance from an external instance provisioning service, destroying an instance, assigning/reassigning an instance to a user, modifying an instance (e.g., containers or resources therein), etc. [Paragraph 16], Other concerns that they might have include over-utilization (e.g., acquiring too little computing resources and suffering performance issues), under-utilization (e.g., acquiring more computing resources than necessary to run the codes, and thus overpaying), prediction of change in traffic (e.g., so that they know when to scale up or down), and instance and language runtime startup delay, which can take 3-10 minutes, or longer, even though users may desire computing capacity on the order of seconds or even milliseconds. Thus, an improved method of allowing users to take advantage of the virtual machine instances provided by service providers is desired.)
decreasing the number of compute instance of the compute instance pool available for use by the second computing workload to be used to execute the first computing workload.
Breitgand teaches decreasing the number of compute instance of the compute instance pool available for use by the second computing workload to be used to execute the first computing workload. ([Paragraph 73], Resource pooling allows the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter).  [Paragraph 47], Alternatively, a target function may be implemented as a linear combination of one or more of the above goals (e.g., number of active VMs+alpha * number of shadow VMs, where 0<alpha=.ltoreq.1).  [Paragraph 22], Depending on implementation, certain parameters (e.g., system bandwidth, service requests, application history and execution patterns, etc.) may be used to determine in advance when, how often, and how many copies of a VM's image are to be cloned or whether one or more active VMs are to be rendered inactive. Same or related parameters may be used to determine whether to store copies of a VM's image on local stand alone storage media, shared storage media, remotely available network storage devices, or a combination of the same.  [Paragraph 9], When requests load subsides, one or more active VMs are no longer needed to support the desired level of experience for the application. Instead of decommissioning a redundant VM, an 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Wagner wherein workloads of users are identified, historical performance information is obtained to determine number of compute instances there were used from a pool, current utilization information is obtained (i.e. under/over-utilized number of instances), prediction of number of compute instances are generated, into teachings of Breitgand wherein compute instance(s) is/are reassigned from one workload to another in a multi-tenant environment based on a prediction, because this would enhance the teachings of Wagner wherein by moving a compute instance from one workload that is underutilized to another workload which is predicted to need additional resources, allows resources to 


As per claim 2, rejection of claim 1 is incorporated:
Wagner teaches wherein the first computing workload is associated with an auto scaling group, and wherein the auto scaling group automates a determination of how many compute instances of the compute instance pool are available for use by the first computing workload responsive to changes in resource usage by the first computing workload. ([Paragraph 35], The warming pool manager 130 can optimize types and numbers of virtual machine instances in the warming pool 130A based on one or more metrics related to current or previous user code executions…  [Paragraph 32], some embodiments, the user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources (e.g., memory, CPU, storage, network packets, etc.) to be reserved for executing the program code.  [Paragraph 28], The virtual compute system 110 may automatically scale up and down based on the volume, thereby relieving the user from the burden of having to worry about over-utilization (e.g., acquiring too little computing resources and suffering performance issues) or under-utilization (e.g., acquiring more computing resources than necessary to run the codes, and thus overpaying).)
Breitgand also teaches ([Paragraph 73], Resource pooling allows the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and 

As per claim 3, rejection of claim 1 is incorporated:
Breitgand wherein the first computing workload uses a cyclically varying number of compute instances of the compute instance pool over time. ([Paragraph 47], Alternatively, a target function may be implemented as a linear combination of one or more of the above goals (e.g., number of active VMs+alpha * number of shadow VMs, where 0<alpha=.ltoreq.1).  [Paragraph 30], In more detail, referring also to FIG. 3B a monitoring unit 164 may be utilized to monitor services provided by one or more active VMs 114. The monitoring unit 164 may communicate with other components in network 130 or site management 160 to monitor certain performance indicators and determine 
Wagner also teaches ([Paragraph 52], For example, the health checks performed by the worker manager 140 may include determining whether the instances and the containers managed by the worker manager 140 have any issues of (1) misconfigured networking and/or startup configuration, (2) exhausted memory, (3) corrupted file system, (4) incompatible kernel, and/or any other problems that may impair the performance of the instances and the containers. In one embodiment, the worker manager 140 performs the health checks periodically (e.g., every 5 minutes, every 30 minutes, every hour, every 24 hours, etc.).)

As per claims 4-6, these are method claims corresponding to the method claims 1-3.  Therefore, rejected based on similar rationale.  Wagner and Breitgand discloses scaling a number of compute instances.

As per claim 7, rejection of claim 4 is incorporated:
wherein execution of the first computing workload is managed by one of: a batch processing service, a container execution service, a MapReduce service, or a queue service. ([Paragraph 18], Generally described, aspects of the present disclosure relate to the management of virtual machine instances and containers created therein)

As per claim 9, rejection of claim 4 is incorporated:
Wagner teaches wherein the second computing workload is associated with an expected execution duration and an execution deadline, and wherein the method further comprises increasing a number of compute instances in the compute instance pool available for use by the second computing workload at a point in time that is determined based on the expected execution duration, the execution deadline, and the predicted number of compute instances to be used to execute the first computing workload at the future point in time. ([Paragraph 70], At block 306, the worker manager 140 acquires compute capacity based on the information indicated in the request, based at least in part on the user-specified security policy. For example, the security policy may specify a user-preferred duration for execution of the program code, and the compute capacity may be acquired for the duration.  In some embodiments, the compute capacity comprises a container that is configured to service the code execution request. As discussed herein, the container may be acquired from the active pool 140A or the warming pool 130A.  [Paragraph 71], In some embodiments, the address may be temporarily reserved by the worker manager 140 and the address and/or the container may automatically be released after a specified time period 
Breitgand teaches wherein the method further comprises increasing a number of compute instances in the compute instance pool available for use by the second computing workload at a point in time ([Paragraph 73], Resource pooling allows the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter).  [Paragraph 47], Alternatively, a target function may be implemented as a linear combination of one or more of the above goals (e.g., number of active VMs+alpha * number of shadow VMs, where 0<alpha=.ltoreq.1).  [Paragraph 22], Depending on implementation, certain parameters (e.g., system bandwidth, service requests, application history and execution patterns, 

As per claim 10, rejection of claim 4 is incorporated:
Wagner teaches wherein the compute instance pool includes a plurality of virtual machine (VM) instances or a plurality of container instances. ([Paragraph 18], The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon. Maintaining the pool of virtual machine instances may involve creating a new instance, acquiring a new instance from an external instance 

As per claim 11, rejection of claim 4 is incorporated:
Wagner teaches wherein execution of the first computing workload is based on one or more of a virtual machine (VM) image, a container, a script, and an executable software application. ([Paragraph 18], The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon. Maintaining the pool of virtual machine instances may involve creating a new instance, acquiring a new instance from an external instance provisioning service, destroying an instance, assigning/reassigning an instance to a user, modifying an instance (e.g., containers or resources therein), etc.  [Paragraph 15], These instances of virtual machines are software implementations of physical machines (e.g., computers), which are hosted on physical computing devices and may contain their own operating systems and other applications that are traditionally provided on physical machines. These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.) that applications running on the virtual machine instances may request and can be utilized in the same manner as physical computers.  [Paragraph 32], some embodiments, the user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources (e.g., memory, CPU, storage, network packets, etc.) to be reserved for executing the program code.)

As per claim 12, rejection of claim 4 is incorporated:
Wagner teaches wherein the first computing workload and the second computing workload are associated with users that are part of a same organization. ([Paragraph 15], Companies and organizations no longer need to acquire and manage their own data centers in order to perform computing operations (e.g., execute code, including threads, programs, functions, software, routines, subroutines, processes, etc.). With the advent of cloud computing, storage space and compute power traditionally provided by hardware computing devices can now be obtained and configured in minutes over the Internet. Thus, developers can quickly purchase a desired amount of computing resources without having to worry about acquiring physical machines.  
Breitgand also teaches ([Paragraph 78], Several deployment models may be provided. A private cloud provides a cloud infrastructure that is operated solely for an organization.)

As per claim 13, rejection of claim 4 is incorporated:
Wagner teaches wherein a time at which the number of compute instances in the compute instance pool available for use by the second computing workload is scaled is determined in part by information indicating an amount of warm-up time associated with the first computing workload. ([Paragraph 17], According to aspects of the present disclosure, by maintaining a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received, 
Breitgand also teaches ([Paragraph 40], The elasticity-aware placement engine 663 may be utilized to minimize an expected average latency of a VM warm up by instantiating an active VM from a shadow VM, with a maximum score where possible, subject to first satisfying the demands of active VMs.  [Paragraph 33], Referring to FIG. 3C, depending on implementation, monitoring unit 164 continues to monitor performance indicators of the applications and when there is a need for a specific application to add additional VMs to service the requests, it is determined whether any shadow VMs for this application are present (S325) in a dormant pool. If so, instead of provisioning one or more new VMs from a VM master image, as noted in FIG. 2, 

As per claim 14, rejection of claim 4 is incorporated:
Wagner teaches further comprising causing display of a graphical user interface (GUI) displaying a representation of the historical data indicating a number of compute instances of a compute instance pool used to execute the first computing workload. ([Paragraph 35], The warming pool manager 130 can optimize types and numbers of virtual machine instances in the warming pool 130A based on one or more metrics related to current or previous user code executions.)
Breitgand also teaches ([Paragraph 53], One or more user interface devices 1105 (e.g., keyboard, pointing device, etc.) and a display screen 1107 may be coupled to the other elements in the hardware environment 1110 either directly or through an intervening I/O controller 1103, for example. A communication interface unit 1108, such as a network adapter, may be provided to enable the hardware environment 1110 to communicate with local or remotely located computing systems, printers and storage devices via intervening private or public networks (e.g., the Internet). Wired or wireless modems and Ethernet cards are a few of the exemplary types of network adapters.  

As per claims 15, 16, 17, 19, 20, these are system claims corresponding to method claims 1-5, 7, 9, 10.  Therefore, rejected based on similar rationale.  Wagner teaches creating/destroying instances (paragraph 18), forecast/predict, schedule (paragraph 16-18, 22),  hardware virtualization (paragraph 5).  Breitgand also teaches increasing/decreasing/auto-scaling/elasticity compute instances (paragraph 36, 74).   


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Breitgand and further in view of Marchetti et al. (Pub 20180241812) (hereafter Marchetti).

As per claim 8, rejection of claim 4 is incorporated:
Wagner teaches wherein the historical data indicating the number of compute instances of the compute instance pool used to execute the first computing workload is first historical data, and ([Paragraph 35], The warming pool manager 130 can optimize types and numbers of virtual machine instances in the warming pool 130A based on one or more metrics related to current or previous user code executions…  [Paragraph 32], some embodiments, the user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources (e.g., memory, CPU, storage, network packets, etc.) to be reserved for executing the program code. [Paragraph 5], In turn, users can request computer resources from a data center, including single computing devices or a configuration of networked computing devices, and be provided with varying numbers of virtual machine resources.)
Breitgand also teaches ([Paragraph 22], Depending on implementation, certain parameters (e.g., system bandwidth, service requests, application history and execution patterns, etc.) may be used to determine in advance when, how often, and how many copies of a VM's image are to be cloned or whether one or more active VMs are to be 
However, Wagner and Breitgan do not explicitly disclose wherein the predicted number of compute instances to be used to execute the first computing workload at the future point in time is generated using a recurrent neural network (RNN) trained based on second historical data related to the compute instance pool. 
Marchetti teaches wherein the predicted number of compute instances to be used to execute the first computing workload at the future point in time is generated using a recurrent neural network (RNN) trained based on second historical data related to the compute instance pool. ([Paragraph 56], The resource predictor 166 can also determine a short-term predicted consumption value of the computing resource by the application 147 at the future time point by applying, for instance, a recurrent neural network to the time series. The resource predictor 166 can then be configured to combine the long-term and short-term predicted consumption values, for example, by modifying the long-term predicted consumption value with the short-term predicted consumption value.  As shown in FIG. 3B, the predictive autoscaler 126 can provide a resource prediction 170 to the platform controller 125 for adjusting an amount of provisioned computing resources for the applications 147. For example, in the illustrated embodiment, in response to the received resource prediction 170, the resource allocator 152 can transmit a provisioning instruction 172 to the first host 106a to instantiate another virtual machine 144a' (shown with shading for clarity) for executing another instance of the application 147a'. In another example, as shown in 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Wagner and Breitgand wherein workloads of users are identified, historical performance information is obtained to determine number of compute instances there were used from a pool, current utilization information is obtained (i.e. under/over-utilized number of instances), prediction of number of compute instances are generated and compute instance(s) is/are reassigned from one workload to another in a multi-tenant environment based on a prediction, into teachings of Marchetti wherein prediction of number of compute instances is generated using RNN, because this would enhance the teachings of Wagner and Breitgand wherein by using an RNN, the prediction can determine short/long term predictions of computing resource needs by applying RNN to a time series of historical information.

As per claim 18, this is a system claim corresponding to method claim 8.  Therefore, rejected based in similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DONG U KIM/Primary Examiner, Art Unit 2196